Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Junqi Hang Reg. No. 54615 on 04/01/2021. 

The claims have been amended as follows:

1. 	(Currently Amended) 	A method for displaying dynamic messages, comprising:
obtaining a set of friend dynamic messages of a first user of a terminal;
obtaining interaction response information of the set of friend dynamic messages, wherein the interaction response information includes, directed to each of the set of friend dynamic messages, a numeral number of opening clicks (X), a numeral number of likes (Y), and a numeral number of comments (Z), wherein the set of friend dynamic messages is obtained by:
collecting a dynamic message posted by a second user and an interaction operation performed by a friend of the second user, the second user being a friend of the first user;

in response to determining the friend of the second user is not also the friend of the first user, excluding the dynamic message posted by the second user from the set of friend dynamic messages; and 
in response to determining the friend of the second user is also the friend of the first user, including the dynamic message posted by the second user in the set of friend dynamic messages; 
calculating display parameters corresponding to the set of friend dynamic messages based on the interaction response information, wherein the numeral number of opening operations (X) is assigned a first weight (W1), the numeral number of likes (Y) is assigned a second weight (W2), and the numeral number of comments (Z) is assigned a third weight (W3), [[and]] wherein each of the display parameters is a function based on a multiplication of X and W1, a multiplication of Y and W2, and a multiplication of Z and W3, and wherein the display parameters are calculated further by:
calculating attention degrees corresponding to the set of friend dynamic messages according to the interaction response information;
sorting the set of friend dynamic messages according to the attention degrees as calculated; and
allocating the display parameters to the set of friend dynamic messages as sorted;
sorting the display parameters in a descending order; and
displaying the set of friend dynamic messages according to the display parameters in the 

2. 	(Cancelled).

3. 	(Previously Presented) 	The method according to claim 1, further comprising:
obtaining fuzziness degrees sorted in an ascending order; and
displaying the set of friend dynamic messages along with the display parameters in the descending order and the fuzziness degrees in the ascending order.

4. 	(Cancelled).

5. 	(Cancelled).

6. 	(Currently Amended) 	The method according to claim [[2]] 1, before sorting the friend dynamic messages according to as calculated, the method further comprising:
determining whether the attention degrees of the friend dynamic messages are greater than a preset threshold, and allocating a preset display parameter to any friend dynamic messages with attention degrees greater than the preset threshold; and
sorting those friend dynamic messages with attention degrees not greater than the preset threshold according to magnitudes of the attention degrees.

7. 	(Currently Amended) 	The method according to claim [[2]] 1, further comprising:
in response to determining the attention degree of the dynamic message does not satisfy a preset condition within a second preset time length, adding a collapsible display parameter for the dynamic message, wherein the collapsible display parameter is used for hiding the dynamic message.

8. 	(Currently Amended) 	A server, comprising: a storage storing instructions; and a processor coupled to the storage and, when executing the instructions, configured for:
obtaining a set of friend dynamic messages of a first user of a terminal;
obtaining interaction response information of the set of friend dynamic messages, wherein the interaction response information includes, directed to each of the set of friend dynamic messages, a numeral number of opening clicks (X), a numeral number of likes (Y), and a numeral number of comments (Z), wherein the set of friend dynamic messages is obtained by:
collecting a dynamic message posted by a second user and an interaction operation performed by a friend of the second user, the second user being a friend of the first user;
determining whether the friend of the second user is also a friend of the first user;
in response to determining the friend of the second user is not also the friend of the first user, excluding the dynamic message posted by the second user from the set of friend dynamic messages; and 
in response to determining the friend of the second user is also the friend of the first user, including the dynamic message posted by the second user in the set of friend dynamic messages; 
, and wherein the display parameters are calculated further by:
calculating attention degrees corresponding to the set of friend dynamic messages according to the interaction response information;
sorting the set of friend dynamic messages according to the attention degrees as calculated; and
allocating the display parameters to the set of friend dynamic messages as sorted;
sorting the display parameters in a descending order; and
displaying the set of friend dynamic messages according to the display parameters in the descending order.

9. 	(Cancelled).

10. 	(Previously Presented) 	The server according to claim 8, further comprising:
obtaining fuzziness degrees sorted in an ascending order; and
displaying the set of friend dynamic messages along with the display parameters in the descending order and the fuzziness degrees in the ascending order.

11. 	(Cancelled).

12. 	(Cancelled).

13. 	(Currently Amended) 	The server according to claim [[9]] 8, wherein the processor is further configured for:
determining whether the attention degrees of the friend dynamic messages are greater than a preset threshold, and allocating a preset display parameter to any friend dynamic messages with attention degrees greater than the preset threshold; and
sorting those friend dynamic messages with attention degrees not greater than the preset threshold according to magnitudes of the attention degrees.

14. 	(Currently Amended) 	The server according to claim [[9]] 8, wherein the processor is further configured for:
[[if]] in response to determining the attention degree of the dynamic message does not satisfy a preset condition within a second preset time length, adding a collapsible display parameter for the dynamic message, wherein the collapsible display parameter is used for hiding the dynamic message.

15.	(Cancelled).

16.	(Cancelled).

17.	(Cancelled).

18.-20. 	(Cancelled).

21. 	(Cancelled).

22. 	(Cancelled).

23.	(Previously Presented)	The method according to claim 1, wherein at least one of the second weight W2 and the third weight W3 is greater in value than the first weight W1.

24.	(Cancelled).

25.	(Previously Presented)	The method according to claim 1, further comprising:
	updating at least one of the first, second, and third weights to obtain at least one of updated first, second, and third weights; and
	obtaining updated displaying parameters based on the updated first, second, and third weights.

26.	(New)	The server according to claim 8, wherein at least one of the second weight W2 and the third weight W3 is greater in value than the first weight W1.


	updating at least one of the first, second, and third weights to obtain at least one of updated first, second, and third weights; and
	obtaining updated displaying parameters based on the updated first, second, and third weights.

28. 	(New)	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform:
obtaining a set of friend dynamic messages of a first user of a terminal;
obtaining interaction response information of the set of friend dynamic messages, wherein the interaction response information includes, directed to each of the set of friend dynamic messages, a numeral number of opening clicks (X), a numeral number of likes (Y), and a numeral number of comments (Z), wherein the set of friend dynamic messages is obtained by:
collecting a dynamic message posted by a second user and an interaction operation performed by a friend of the second user, the second user being a friend of the first user;
determining whether the friend of the second user is also a friend of the first user;
in response to determining the friend of the second user is not also the friend of the first user, excluding the dynamic message posted by the second user from the set of friend dynamic messages; and 
in response to determining the friend of the second user is also the friend 
calculating display parameters corresponding to the set of friend dynamic messages based on the interaction response information, wherein the numeral number of opening operations (X) is assigned a first weight (W1), the numeral number of likes (Y) is assigned a second weight (W2), and the numeral number of comments (Z) is assigned a third weight (W3), [[and]] wherein each of the display parameters is a function based on a multiplication of X and W1, a multiplication of Y and W2, and a multiplication of Z and W3, and wherein the display parameters are calculated further by:
calculating attention degrees corresponding to the set of friend dynamic messages according to the interaction response information;
sorting the set of friend dynamic messages according to the attention degrees as calculated; and
allocating the display parameters to the set of friend dynamic messages as sorted;
sorting the display parameters in a descending order; and
displaying the set of friend dynamic messages according to the display parameters in the descending order.

29. 	(New) 	The non-transitory computer-readable storage medium according to claim 28, wherein the computer program instructions are executable by the at least one processor to further perform:
obtaining fuzziness degrees sorted in an ascending order; and


30. 	(New) 	The non-transitory computer-readable storage medium according to claim 28, wherein the computer program instructions are executable by the at least one processor to further perform:
determining whether the attention degrees of the friend dynamic messages are greater than a preset threshold, and allocating a preset display parameter to any friend dynamic messages with attention degrees greater than the preset threshold; and
sorting those friend dynamic messages with attention degrees not greater than the preset threshold according to magnitudes of the attention degrees.

31. 	(New) 	The non-transitory computer-readable storage medium according to claim 28, wherein the computer program instructions are executable by the at least one processor to further perform:
in response to determining the attention degree of the dynamic message does not satisfy a preset condition within a second preset time length, adding a collapsible display parameter for the dynamic message, wherein the collapsible display parameter is used for hiding the dynamic message.

32. 	(New) 	The non-transitory computer-readable storage medium according to claim 28, 
wherein at least one of the second weight W2 and the third weight W3 is greater in value than the first weight W1.

33. 	(New) 	The non-transitory computer-readable storage medium according to claim 28, wherein the computer program instructions are executable by the at least one processor to further perform:
	updating at least one of the first, second, and third weights to obtain at least one of updated first, second, and third weights; and
	obtaining updated displaying parameters based on the updated first, second, and third weights.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 02/11/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 28 when taken in the context of the claims as a whole.  Specifically, the combination of obtaining friend messages of a first user, with obtaining a set of responses to friend messages including opening clicks, likes, number of comments, with collecting a message from a second user and in interaction operation from a friend of the second user, with in response to determining the friend is also not a friend of the first user exclude the message from the friend messages, with if the friend is also a friend of the first user include the message in the set of friend messages, with calculating display parameters where the numeral number of opening operations, the numeral number of likes, and the numeral number of comments each have their own weight, wherein each of the display parameters is a function including calculating attention degrees corresponding to the set of friend dynamic messages 
At best the prior arts of record, specifically Kim et al. (US 20160035002 A1 hereinafter Kim) teaches collecting friend posts including response information such as clicks, likes and counts, weights to the feed, and sorting parameters (see ¶14 ¶55-¶58). Chen et al.  (US 20130007018 A1 hereinafter Chen) teaches sorting direct friend feeds using properties (see ¶13). Chen further teaches tracking interaction time and other response information with sorting (see Fig. 1 and ¶45-¶47)
Newly cited art Gordon et al. (US 20120278725 A1) teaches excluding messages based on friends share actions (see ¶75). Ahrens et al (US 20120005224 A1) teaches a news feed with friend messages including comments on posts (see Fig. 5 and ¶37-¶38)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 28 as a whole.
Thus, claims 1, 8 and 28 are allowed over the prior art of record.
Claims 3, 6, 7, 10, 13, 14, 23, 25-27 and 29-33 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 02/11/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.